     Case: 1:18-cv-07584 Document #: 10 Filed: 12/26/18 Page 1 of 3 PageID #:37



                              UNITED STATES DISTRICT COURT
                              NORTHER DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 JAMES STEWART
                                PLAINTIFF,                       1:18-cv-07584
                                                                 Judge John Robert Blakey
                         v.                                      Magistrate Judge Young B. Kim

 JPMORGAN CHASE BANK N.A. et al.

                                DEFENDANTS.



     DEFENDANT CODILIS & ASSOCIATES, P.C.’S UNOPPOSED MOTION FOR
                       ENLARGEMENT OF TIME

       Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure, Defendant Codilis &

Associates, P.C. (“Codilis”), by and through its attorneys Codilis & Associates, P.C., respectfully

moves this Court for an enlargement of time in which to respond to Plaintiff’s complaint. In

support thereof states as follows:

       1.      Plaintiff’s Complaint was filed on November 15, 2018.

       2.      Codilis was served on or about November 27, 2018.

       3.      Plaintiff and Codilis have been engaged in settlement discussions, have verbally

reached a settlement, reduced said settlement to writing, and are finalizing the language of same.

       4.      Codilis requires an enlargement of time to allow the parties to continue to pursue

settlement or, if settlement negotiations fail, to allow Codilis to answer or otherwise plead to

Plaintiff’s complaint.

       5.      Plaintiff communicated to Codilis’s office that he did not oppose an extension of

time for Codilis to respond to his Complaint.




                                                 1
     Case: 1:18-cv-07584 Document #: 10 Filed: 12/26/18 Page 2 of 3 PageID #:38



       WHEREFORE, Codilis & Associates, P.C. requests an order enlarging the time within

which it must answer or otherwise plead to Plaintiff’s Complaint.

       Respectfully submitted this 26th day of December, 2018.



                                                    Codilis & Associates, P.C.,

                                                     /s/ Julie L. DeJong_________
                                                    ARDC #6292681
                                                    Codilis & Associates, P.C.
                                                    15W030 North Frontage Road, Suite 100
                                                    Burr Ridge, IL 60527
                                                    (630) 794-5300
                                                    Email: julie.dejong@il.cslegal.com



NOTE: This law firm is deemed to be a debt collector.




                                               2
     Case: 1:18-cv-07584 Document #: 10 Filed: 12/26/18 Page 3 of 3 PageID #:39



                                CERTIFICATE OF SERVICE

I hereby certify that on December 26, 2018 I electronically filed the attached Unopposed Motion

of Codilis & Associates, P.C. for Enlargement of Time, with the Clerk of Court using the

CM/ECF system which will send notification of such filing(s) to all registered users.



And I hereby certify that on December 26, 2018, I mailed by United States Postal Service, the

document(s) to the following non-registered participants:

James Stewart
8132 S Harvard
Chicago, IL 60620




                                                                   Respectfully submitted,

                                                                By: __/s/ Julie DeJong______
                                                                           ARDC #: 6292681
                                                           CODILIS & ASSOCIATES, P.C.
                                                     15W030 North Frontage Road, Suite 100
                                                                        Burr Ridge, IL 60527
                                                                       Phone: (630) 794-5300
                                                                          Fax: (630) 794-9090
                                                                 Julie.DeJong@il.cslegal.com
                                        NOTE: This law firm is deemed to be a debt collector
